           Case 1:17-vv-01217-UNJ Document 38 Filed 04/10/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1217V
                                    Filed: February 14, 2019
                                         UNPUBLISHED


    ANITA L. FORD, Independent
    Executor of the Estate of STEVEN A.
    FORD,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On September 8, 2017, Steven Ford filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”).3 The petition alleges that Mr. Ford suffered from Guillain-Barre
syndrome (“GBS”) as a result of an influenza vaccine administered on September 18,
2015. Petition at 1; Stipulation, filed February 14, 2019, at ¶¶ 1-4. Petitioner further
alleges that the vaccine was administered in the United States, that Mr. Ford suffered
1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
3  Mr. Ford died during the pendency of the claim and his wife was substituted as petitioner on August 2,
2018. Petitioner does not allege that Mr. Ford’s death was vaccine-related. Petitioner’s Status Report,
filed July 31, 2018 (ECF No. 23).
           Case 1:17-vv-01217-UNJ Document 38 Filed 04/10/19 Page 2 of 7



from the sequelae of his GBS for more than six months, and that there has been no
prior award or settlement of a civil action for damages on behalf of Steven A. Ford as a
result of his condition. Petition at 1-7; Stipulation at ¶¶ 3-5; Ex. 3 at 4. “Respondent
denies that the flu vaccine caused Steven A. Ford’s alleged GBS, any other injury, or
his death. ” Stipulation at ¶ 6.

       Nevertheless, on February 14, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $135,000.00 in the form of a check payable to petitioner as
        the executor of the estate of Steven A. Ford. Stipulation at ¶ 8. This amount
        represents compensation for all items of damages that would be available under
        § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-01217-UNJ Document 38 Filed 04/10/19 Page 3 of 7
Case 1:17-vv-01217-UNJ Document 38 Filed 04/10/19 Page 4 of 7
Case 1:17-vv-01217-UNJ Document 38 Filed 04/10/19 Page 5 of 7
Case 1:17-vv-01217-UNJ Document 38 Filed 04/10/19 Page 6 of 7
Case 1:17-vv-01217-UNJ Document 38 Filed 04/10/19 Page 7 of 7
